TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00053-CV


Currey Aviation Services, Inc., Appellant

v.


John E. Simmons and Captex Land Corporation, Appellees






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 03-864-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


PER CURIAM
	Appellant Currey Aviation Services, Inc. ("Currey") has filed a second motion for
extension of time to file appellant's brief.  In the motion, Currey states that the ownership status of
Currey is unclear.  For the first time in this proceeding, the motion informs this Court that a
bankruptcy proceeding involving Currey exists.  One hundred per cent of the shares of Currey
Avation are held by a bankruptcy trustee and are for sale.  A potential buyer is one of  the appellees. 
Currey anticipates a bankruptcy court resolution of its ownership within sixty days.  It appears the
the bankruptcy automatic stay applies to this case.  See 11 U.S.C. § 362; Tex. R. App. P. 8. 
	The appeal is abated and will be shown as inactive on our docket until an event occurs
which allows its reinstatement.  See Tex. R. App. P. 8.3(a).  This Court should be notified of the
resolution of the bankruptcy cause within thirty days of the event.  See Tex. R. App. P. 8.3(a) (if
bankruptcy court has lifted or terminated the stay a certified copy of the order should be attached to
the motion to reinstate).  At the time the case is reinstated on our docket, a due date will be set for
the next appropriate event in the case.  Failure to notify the court of the resolution of the bankruptcy
and to file a motion to reinstate will subject the appeal to dismissal for want of prosecution without
further notice.  See Tex. R. App. P. 42.3(b), (c) (after ten days' notice, court may dismiss for want
of prosecution or for appellant's failure to comply with a notice from the clerk requiring an action
occur within a specified time).

Before Chief Justice Law, Justices Kidd and Puryear

Abated

Filed:   May 6, 2004